191 So. 2d 497 (1966)
249 La. 781
LOUISIANA STATE BAR ASSOCIATION
v.
Richard G. VAN BUSKIRK.
No. 47464.
Supreme Court of Louisiana.
November 7, 1966.
Walter G. Arnette, Jennings, A. K. Goff, Jr., Ruston, Pat. W. Browne, Sr., New Orleans, A. Leon Hebert, Baton Rouge, James H. Drury, Thomas O. Collins, Jr., New Orleans, for petitioner.
John F. Rau, Jr., Harvey, for respondent.
SANDERS, Justice.
The Louisiana State Bar Association instituted this disbarment proceeding against Richard G. Van Buskirk, an attorney practicing in this state. The petition sets *498 forth seven charges of professional misconduct.
The Commissioner appointed by this Court found the evidence substantiated these charges and recommended disbarment of the respondent attorney. The respondent has taken no exception to the Commissioner's findings, but does urge leniency.
Two instances of misusing client-funds represent the major derelictions in respondent's professional conduct.
On or about November 16, 1961, respondent accepted employment with a Texas law firm to collect a promissory note. Respondent collected approximately six hundred dollars from the debtor in settlement of the note. Despite demand from the forwarding attorneys, respondent failed to remit the sum collected and had not done so at the time of the Commissioner's hearing in this matter on November 19, 1965.
During 1962, U. U. Rushing & Son retained respondent to collect an overdue account. Following collection, respondent sent the client his check for $269.74, which the bank refused to honor because of insufficient funds on deposit. As of the date of the Commissioner's hearing in this proceeding, respondent had not yet accounted to his client.
Because of their professional status, attorneys must adhere to a high standard of conduct in relations with their clients. The conversion of a client's funds is one of the most serious violations of an attorney's obligations. For the protection of the courts and the public, we have concluded respondent must be disbarred.
For the reasons assigned, it is ordered, adjudged, and decreed that the name of Richard G. Van Buskirk, respondent herein, be stricken from the roll of attorneys and his license to practice law in Louisiana is hereby cancelled. All costs of this proceeding are assessed against the respondent.